To vacate an order amending an enrolled decree.
Denied February 10, 1892.
Flarrison township filed a bill against relator township. Upon the hearing the circuit judge announced that, by reason of some defect, the bill would be dismissed without prejudice. A decree was afterwards presented to the court by defendant, which did not contain the words “ without prejudice.” The omission was not noticed by the court or by counsel for complainant. The second bill was filed and the former decree was pleaded in bar, whereupon the application for an amendment was made and granted.